COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §

                                                 §
 IN RE:                                                         No. 08-11-00054-CR
                                                 §
 THE STATE OF TEXAS,                                    AN ORIGINAL PROCEEDING IN
                                                 §
                Relator.                                           MANDAMUS
                                                 §

                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is Relator’s motion to dismiss this original proceeding. The motion

is granted, and the proceeding is dismissed.



                                               GUADALUPE RIVERA, Justice
February 23, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)